DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.

Response to Arguments
	All of Applicants arguments filed 12/9/2020 have been fully considered, however, only those arguments which pertain to the new rejections presented below will be addressed.
	Applicant remarks that the prior art does not teach a basecoat layer placed on the lips, as well as a topcoat layer on the basecoat layer.
	This is not persuasive as the claims are directed to a system (i.e. a product) and are not directed to methods of use.  The system of the prior art must be capable of the claimed use/functional, but the use/function need not actually be performed, see 112 rejection below.
Applicant further argues that Scotland’s compositions formulated as a foundation do not read on topcoat.  A foundation is meant to be applied to skin and it is not obvious to apply a foundation to a basecoat layer on the lips.  Furthermore, in order to provide the benefits of a foundation they are generally opaque.  Furthermore, Rosaria-Melendez teaches a long wear composition and it’s not obvious why a person would apply another composition over this one.     
This is not persuasive.  The foundation of Scotland comprises all the recited structural components required by the claimed topcoat, therefore, the foundation of Scotland is inherently capable of being used as a topcoat for lips, even if the composition is not taught to be used for this purpose. Just because a foundation is typically applied directly to skin, does not mean that it is not capable of being applied on top of another formulation on the lips or skin. Regarding the opacity of a foundation, as evidenced by US 2002/0107314, foundations can be clear [0012].
	Applicant argues that Tomomasa does not teach that any formulation can be easily reformulated as either W/O or O/W, much less that any formulation can be reformulated and still retain any particular desirable property or purpose, furthermore, the formulations of Scotland are significantly different (i.e. different ingredients) than those of Tomomasa.
	This is not persuasive.  While Tomomasa teaches a formulation different that the formulation of Scotland, Tomomasa nonetheless teaches that W/O or O/W emulsion can be used for a formulation with the same ingredients in the same field.  While Scotland teaches a preference for W/O emulsion, Scotland does not criticize or discredit O/W emulsions and simply teaches W/O emulsions to be preferred [0034], therefore, it would have been obvious to a skilled artisan to manipulate a formulation to form a desired final product of W/O or O/W emulsions and provide the same intended effect, absent factual evidence to the contrary.
	Applicant further argues that claim 20 as amended requires a basecoat and a topcoat and Scotland’s compositions formulated as a foundation does not read on topcoat, as “topcoat” implies a structure that is not a foundation formulation.  A foundation is more akin to a basecoat for skin, in that it is directly applied to skin, further a topcoat must adhere to something other than skin and film-former must be configured to work in conjunction with the basecoat.
This is not persuasive.  Applicant argues that “topcoat” implies a specific structure while Scotland foundation does not have this structure, this is not persuasive as the foundation of Scotland comprises all the recited structural components required by the claimed topcoat, therefore, the foundation of Scotland is inherently capable of being used as a topcoat for lips, even if the composition is not taught to be used for this purpose. Just because a foundation is typically applied directly to skin, does not mean that it is not capable of being applied on top of another formulation on the lips or skin. 
With regards to the ODP rejection(s), as Applicant has not addressed the merits of the rejection(s), the double patenting rejection(s) is/are maintained for the reasons of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites a system (i.e. a product) but also recites the steps of “produced by an anhydrous composition comprising a silicone resin film former, the basecoat being in contact with a user's lips” and “a topcoat layer over the basecoat layer, the topcoat layer being produced by an oil-in-water emulsion.”  The mixing of statutory classes in the claim renders the claim indefinite as its unclear what the metes and bounds of the claims are.  Are applicants trying to claim a method of use wherein the basecoat is applied to lip and the topcoat is applied over the basecoat, is applicant trying to claim a system comprising a basecoat only when it’s present on a subjects lips, or is Applicant trying to claim a system having a basecoat and a topcoat, wherein the basecoat is intended to be present in the lips and the topcoat is intended to go over this basecoat.  
For purposes of Examination, the claims will be interpreted as  a system having a basecoat and a topcoat, wherein the basecoat is intended to applied to the lips and the topcoat is intended to go over said basecoat.  The system of the prior art must be capable of the claimed use/functional, but the use/function need not actually be performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-25, 27-35 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotland (US 2018/0116947), Cassin (US 2005/0118218), Duprat (US 2013/0331428), Daly (WO 2017/048556), Tomomasa (US 5,750,094), Rosario-Melendez (US 2018/0028432) and Segerstrom (US 5,520,203) as evidenced by SciFinder (Ethanol).
Scotland discloses a water-in-oil cosmetic composition, an emulsion, comprising at least one hydrophobically treated powder, at least two mattifying powders, at least one silicone resin, and at least one oil absorbing powder, which impart true color and mattity, while also reducing dullness, whiteness, and/or ashiness of the keratinous substrate, in particular skin, to which they have been applied (Abstract and Scotland – claim 1).
Regarding claims 23 and 27-30: Scotland teaches that suitable silicone resins for use include trimethylsiloxysilicate (reading on the instant claimed silicone resin) and polypropylsilsesquioxane resin (reading on the claimed silicone-based plasticizer), the compositions can comprise at least one siloxysilicate resin, at least one silsesquioxane resin and/or mixture thereof, and these are present in amounts ranging from 1-20% [0119-0120].  A suitable and exemplified resin for use is DC MQ-1640, taught to comprise 65% trimethylsiloxysilicate and 35% polypropylsilsesquioxane, which results in amounts that overlap with the claimed ranges.
Regarding claims 24-25: The working examples of Scotland teaches the use of isododecane.  However,  Scotland teaches that mixtures of hydrocarbon oils ( 1-20%) can be used and another suitable oil for use include isohexadecane [0189-0191], thus it would have been prima facie obvious to use a mixture of isododecane and isohexadecane as mixtures are contemplated.
Regarding claims 34-35:  Scotland teaches that coloring agents can be added in amounts ranging from 5-25% and an exemplified colorant is titanium dioxide [0184 and Tables 1-2).
Regarding claims 37-38: Scotland teaches that additional solvents such as ethanol (exemplified in tables 1-2, also known as alcohol denat. as evidenced by SciFinder) can be used in amounts ranging from 0.5-10% [0209-0210 and Tables 1-2).
Scotland teaches the oil phase to comprise the silicone resins, trimethylsiloxysilicate and polypropylsilsesquioxane and the volatile oils, such as isododecane.  The water phase is taught to comprise water.
However, Scotland does not teach the water phase to comprise an acrylate copolymer, specifically a styrene/acrylate copolymer as elected and a hydrophilic gelling agent such as Simulgel 600, as recited by instant claims 31-32.
Cassin discloses emulsions for topical application to the skin.  These emulsions are taught to comprise hydrophilic gelling agents which include water-soluble or water-dispersible thickening polymers.  A suitable gelling agents is Simulgel 600 [0105].  
Duprat teaches emulsions for topical application to the skin and exemplifies the use of Simulgel 600, which has thickening and stabilizing properties, and teaches that these gelling agents can be used in amounts ranging from 0.005-5% [0091-0092].
Daly teaches sunscreen compositions in the form of emulsions that include a suspension of a styrene/acrylate copolymer (Abs).  Daly teaches the emulsion to comprise a suspension of non-ultraviolet radiation absorbing light scattering particles.  These particles do not absorb within the UV spectrum, but may enhance SPF by scattering the incident UV radiation.  They perform equally well with both inorganic and organic UV actives and can enhance product feel.  A known particle is Sunspheres PGL which is an emulsion or suspension of styrene/acrylate copolymer (reading on the elected acrylate polymer in a solvent), these particle are added in amounts of 1-10% and are added to the water phase (Pg. 34-35).
Daly further teaches that pigments/colorant and UV absorbing compounds such as titanium dioxide can be added (Pg. 33 and 39).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scotland with those of Cassin, Duprat and Daly.  One of skill in the art would have been motivated to add a hydrophilic gelling agent, such as Simulgel 600 in amounts ranging from .005-5% (reading on instant claims 31-32), as these are taught by Duprat to provide thickening and stabilization to emulsions.  One of skill in the art would have been further motivated to add Sunsphere PGL in amounts of 1-10% (reading on instant claim 33) as these are taught to enhance SPF and enhance product feel.  One of skill in the art would have a reasonable expectation of success as Scotland teaches that additional ingredients, such as thickening agents can be added, teaches the use of titanium dioxide and teaches that the emulsion can be used to formulate sunscreens, thus the inclusion of sunscreen agents is contemplated.
	Regarding the placement of the Simulgel 600 and Sunsphere in the water phase, Daly teaches the sunsphere to be added to the water phase and Cassin teaches Simulgel 600 to be water-soluble or water-dispersible, so the placement of these compounds in the water phase is prima facie obvious.
	However, the above reference do not teach the formulation to be an oil-in-water emulsion.
Tomomasa teaches a cosmetic composition (lipstick overcoat) which can be formulated as an W/O emulsion or a O/W emulsion.  Tomomasa specifically teaches the composition to comprise a O/W type lipstick overcoat composition comprising (i) 2 to 80% by weight of a dimethyl polysiloxane, and/or a perfluoro polyether in an inner phase; and (ii) (a) water and (b) a silica powder and/or alumina powder in an outer phase or a W/O type lipstick overcoat composition (i) 40 to 70% by weight of a dimethyl polysiloxane in an outer phase and (ii) (a) water and (b) a silica powder and/or alumina powder in an inner phase, both compositions whether O/W or W/O provide the same intended effect (Abs). 
A person of skill in the art would recognize that the decision to formulate a composition as an O/W or W/O emulsion is simply a matter of design choice given the teachings of Tomomasa, therefore it would have been obvious to formulate the emulsion as an O/W emulsion. One of skill in the art would have a reasonable expectation of success as, Tomomasa, clearly teaches that both types of emulsions can be successfully formulated for the same final intended purpose using the same main ingredients.
Regarding the claimed system, Rosario-Melendez discloses a cosmetic composition which is long-wearing and transfer resistant (Abs and Title).  Rosario-Melendez teaches anhydrous lipstick compositions comprising MQ resins (also known as trimethylsiloxysilicate), isododecane, etc. (Table 1).
	As discussed above, Scotland teaches that the composition can be formulated as foundation for the skin.
	Segerstrom discloses a makeup kit which contains the necessary assortment of cosmetics for daily use.  The make-up kit comprises foundation, lipstick, mascara, concealer, eyeshadow, etc.  
	In view of the teachings above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a kit, such as the kit of Segerstrom, containing cosmetics for daily use containing a foundation (as taught by Scotland) and a lipstick (as taught by Rosario-Melendez) as Segerstrom teaches that said kit permits the cosmetic units to be easily carried and can be readily located by the user.  One of skill in the art would have been motivated to combine the foundation of Scotland with the lipstick of Rosario-Melendez with a reasonable expectation of success as they are both taught to be long-wearing cosmetics having a matte appearance and containing silicone resins and it would have been obvious to pair similar type compositions together.
Claim 23 recites “for providing metallic finish and high coverage to lips” this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes obvious the claimed system/kit, the compositions of the prior art are expected to be capable of providing metallic finish and high coverage to lips. 
Claim 23 recites “topcoat for lips” and “basecoat for lips” are interpreted as recitations of intended use per the 112 rejection above.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art teaches a cosmetic for application to the skin, the composition of the prior art is expected to be capable of being used as a topcoat or basecoat for lips, absent factual evidence to the contrary.

Claims 23-25, 26, 27-35 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotland (US 2018/0116947), Cassin (US 2005/0118218), Duprat (US 2013/0331428), Daly (WO 2017/048556), Tomomasa (US 5,750,094), Rosario-Melendez (US 2018/0028432) and Segerstrom (US 5,520,203) as evidenced by SciFinder, as applied to claims 23-25, 27-35 and 37-38 above, and further in view of Simon (US 2006/0210612).
	As discussed above, the prior art makes obvious to the limitations of claims 23-25, 27-35 and 37-38, however, they do not teach the amounts in which the isohexadecane is used.
	Simon discloses compositions having an oily phase and an aqueous phase and teaches the use of both isododecane and isohexadecane in amounts of 7.5%, thus showing these oils to be used in a weight ratio of 1:1.
	In view of these teachings, it would have been within the purview of the skilled artisan to use the combination of isododecane and isohexadecane made obvious in Scotland in a weight ratio of 1:1 as its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a composition comprising isododecane and isohexadecane.

Claims 23-25, 27-35, 36 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotland (US 2018/0116947), Cassin (US 2005/0118218), Duprat (US 2013/0331428), Daly (WO 2017/048556), Tomomasa (US 5,750,094), Rosario-Melendez (US 2018/0028432) and Segerstrom (US 5,520,203) as evidenced by SciFinder, as applied to claims 23-25, 27-35 and 37-38 above, and further in view of Sunkel (US 6,524,598).
	As discussed above, the prior art makes obvious to the limitations of claims 23-25, 27-35 and 37-38, however, they do not teach the use of pearlescent pigments.
	Sunkel discloses cosmetic compositions and teaches that suitable pigments for use include titanium dioxide, pearl mica, titanated mica, iron oxide titanated mica, etc. (Sunkel – claim 18).
It would have been prima facie obvious for a skilled artisan to use a pigment such as  titanated mica or iron oxide titanated mica in the hydrophobically treated powders, as the prior art teaches these to be art recognized pigments equivalent to titanium dioxide and its prima facie obvious to substitute one art recognize equivalent for another.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/425099 (reference application), further in view of Rosario-Melendez (US 2018/0028432) and Segerstrom (US 5,520,203). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose emulsions containing the same silicone resin film former, silicone-based plasticizer in the oil phase and an aqueous phase comprising the same acrylate copolymer resins, hydrophilic gelling agents and colorants.  The emulsion further comprises the same plurality of hydrocarbons and volatile alcohols.  All these components are present in identical or overlapping amounts.
US’099 does not teach claimed basecoat and the claimed system.  The teachings of Rosario-Melendez and Segerstrom discussed above are incorporated into this rejection and the claims are obvious for the same reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613